BERDON, J.,
concurring in the result. It is no secret that many criminal defendants perceive that the system is stacked against them. It is for this reason that so *82many defendants are willing to cut their losses by entering Alford1 pleas. In the present appeal, the defendant elected to accept a consecutive sentence of fifteen months in order to avoid the threat of greater punishment. In other words, the defendant conducted a cost/ benefit analysis arid determined that he preferred the certainty of “only” fifteen months to the possibility of a substantially longer sentence. At no time, however, did he ever admit that he committed the crime.21 agree with Justice McDonald that it would be unjust to regard the defendant’s plea as conclusive and irrebuttable evidence of his guilt.
The majority leaves this issue for another day. I share Justice McDonald’s view that we have an obligation to inform criminal defendants and their attorneys of the consequences that flow from Alford pleas, which occupy a central role in our system of criminal justice. Accordingly, I do not join footnote 11 of the majority opinion.

 North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed. 2d 162 (1970).


 If the defendant is in fact innocent, one may readily understand his reluctance to make such an admission.